COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 GUSTAVO VALENCIA,                                             No. 08-16-00165-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             168th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                            State.                             (TC# 20140D05521)
                                                §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until April 2, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Rachel Simons, Court Reporter for the 168th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before April 2, 2017.

       IT IS SO ORDERED this 21st day of February, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.